         Case 1:13-cr-00605-JMF Document 293 Filed 09/11/20 Page 1 of 2



                                                      U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York


                                                      T he Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      September 10, 2020


BY ECF

The Honorable Jesse M. Furman
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:     United States v. Justin Lopez, 13 Cr. 605 (JMF)

Dear Judge Furman:

        The Government writes in response to the Court’s September 9, 2020 Order (Dkt. 291) to
submit this status report regarding the above-captioned matter, and to respectfully request, on
behalf of the parties, a 30-day adjournment of the violation of supervised release proceeding
currently scheduled for September 21, 2020.

         Since the August 14, 2020 conference in this matter, the Government has obtained records
from the United States Probation Department, the New York City Police Department, and the
Office of the Bronx District Attorney related to the violations alleged in the United States
Probation Department’s May 29, 2020 Amended Violation Report (the “Amended Violatio n
Report”), including records related to the state arrests and charges described in Violations 1, 2, 6,
7, 8, and 9 of the Amended Violation Report. The Government has produced these records to the
defense, and the parties are discussing a potential resolution of the violations alleged in the
Amended Violation Report. With respect to Violations 6, 7, 8, and 9 of the Amended Violatio n
Report, which stem from the defendant’s May 22, 2020 state arrest and charges related to the
illegal possession of a firearm, the Government understands that the next state court proceeding is
scheduled for October 13, 2020. In connection with the state charges, the Office of the Bronx
District Attorney has obtained DNA evidence from the seized firearm, and filed a motion to compel
DNA evidence from both the defendant and the driver of the vehicle in which the firearm was
found. The results of any such testing will further inform how the defendant, the Government, and
the Probation Office will proceed on the charges reflected in Violations 6, 7, 8, and 9.
         Case 1:13-cr-00605-JMF Document 293 Filed 09/11/20 Page 2 of 2

Honorable Jesse M. Furman
September 10, 2020
Page 2 of 2
       Accordingly, the Government, the defendant, and the Probation Office respectfully request
an adjournment of approximately 30 days to gather additional information and determine how to
proceed on the violations specified in the Amended Violation Report.

                                                   Respectfully submitted,

                                                   AUDREY STRAUSS
                                                   Acting United States Attorney

                                             By:   _/s/ Negar Tekeei________________
                                                   Negar Tekeei
                                                   Assistant United States Attorney
                                                   (212) 637-2482

cc:    Neil Checkman, Esq. (by email)
       Godwin Ogunmefun, U.S. Probation Officer (by email)




      Application GRANTED. The conference is hereby ADJOURNED to October 26, 2020, at
      2:30 p.m. The Clerk of Court is directed to terminate Doc. #292. SO ORDERED.




                                   September 11, 2020
